Case 18-18117        Doc 42     Filed 01/31/19     Entered 01/31/19 12:48:44          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 18117
         Adrienne Brenda Toliver

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/26/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 11/27/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-18117             Doc 42         Filed 01/31/19    Entered 01/31/19 12:48:44              Desc           Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $472.00
           Less amount refunded to debtor                                $448.64

 NET RECEIPTS:                                                                                                 $23.36


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $0.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                             $23.36
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $23.36

 Attorney fees paid and disclosed by debtor:                           $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim        Claim         Principal        Int.
 Name                                       Class    Scheduled      Asserted     Allowed          Paid           Paid
 AT&T                                    Unsecured         800.00           NA             NA           0.00         0.00
 Capital One Bank (USA), N.A.            Unsecured         963.00           NA             NA           0.00         0.00
 City of Chicago Department of Finance   Unsecured      5,904.00            NA             NA           0.00         0.00
 CMI                                     Unsecured         253.00           NA             NA           0.00         0.00
 Comcast                                 Unsecured         400.00           NA             NA           0.00         0.00
 Convergent Outsourcing Inc              Unsecured      2,799.00            NA             NA           0.00         0.00
 CREDIT ONE BANK                         Unsecured         738.00           NA             NA           0.00         0.00
 Enhanced Recovery Company               Unsecured         756.00           NA             NA           0.00         0.00
 Fedloan Servicing                       Unsecured    190,000.00            NA             NA           0.00         0.00
 FIFTH THIRD                             Unsecured          90.00           NA             NA           0.00         0.00
 First Premier Bank                      Unsecured      1,578.00            NA             NA           0.00         0.00
 IC Systems Collections                  Unsecured         400.00           NA             NA           0.00         0.00
 KNIGHT ADJ BUREAU                       Unsecured      1,491.00            NA             NA           0.00         0.00
 LVNV Funding LLC                        Unsecured         738.00           NA             NA           0.00         0.00
 MIDNIGHT VELVET                         Unsecured         267.00           NA             NA           0.00         0.00
 PENN FOSTER COLLEGE                     Unsecured      1,699.00            NA             NA           0.00         0.00
 Peoples Gas Light & Coke Company        Unsecured         436.00           NA             NA           0.00         0.00
 SWISS COLONY/MONTGOMERY                 Unsecured         342.00           NA             NA           0.00         0.00
 TCF                                     Unsecured         100.00           NA             NA           0.00         0.00
 US Cellular                             Unsecured         135.00           NA             NA           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-18117        Doc 42      Filed 01/31/19     Entered 01/31/19 12:48:44             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $23.36
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                           $23.36


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/31/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
